United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Egg Harbor Township, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-310
Issued: July 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 21, 2012 appellant filed a timely appeal from a July 12, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision which denied his claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed a
monaural (left ear) loss of hearing in the performance of duty, causally related to factors of his
federal employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the July 12, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that the second opinion physician was hostile and made
derogatory remarks during the examination.
FACTUAL HISTORY
On December 13, 2011 appellant, then a 47-year-old air marshal, filed an occupational
disease claim (Form CA-2) alleging that he sustained partial hearing loss in the left ear due to
factors of his federal employment, such as exposure to firearms.
In a January 13, 2012 letter, OWCP informed appellant of the deficiencies of his claim
and afford him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a statement indicating that his job duties required quarterly firearms
requalification. He also submitted a December 8, 2011 audiogram which revealed normal
hearing in the left ear through 1,000 hertz sloping to a mild-to-moderate sensorineural hearing
loss.
In an undated report, Dr. Daniel Hwang, a Board-certified otolaryngologist, diagnosed
left ear moderate sensorineural hearing loss. He opined that based on appellant’s past work
history, there was a very high probability that he sustained left-sided hearing loss due to
prolonged exposure to noise from firearms related to work. On December 8, 2011 Dr. Hwang
diagnosed asymmetrical sensorineural hearing loss. In a January 9, 2012 report, he reiterated the
diagnosis and opined that appellant’s left ear hearing loss could be due to occupational or
recreational noise exposure.
A December 21, 2011 magnetic resonance imaging scan of the brain revealed a small
arachnoid cyst at the upper lateral edge of the left sylvian fissure. It showed no acute
parenchymal findings.
OWCP referred appellant to Dr. Douglas McCorkle, a Board-certified otolaryngologist,
for a second opinion evaluation. In a June 5, 2012 report, Dr. McCorkle reviewed a statement of
accepted facts, the medical records and history and conducted a physical examination. He noted
that appellant had a long history of noise exposure and did not wear ear protection.
Dr. McCorkle opined that, the fact that appellant’s hearing was perfect on the right side and there
was no history of a specific event that led to left-sided hearing loss, the hearing loss was not
employment related. He concluded that appellant had a mild, asymmetric sensorineural hearing
loss in the left ear of unknown cause, unrelated to his federal employment.
By decision dated July 12, 2012, OWCP denied the claim on the finding that
Dr. McCorkle negated a causal relationship between appellant’s hearing loss and factors of his
federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
3

5 U.S.C. §§ 8101, 8193.

2

States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict in medical evidence.8 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.9
ANALYSIS
The Board finds that OWCP properly referred appellant to Dr. McCorkle, a Boardcertified otolaryngologist, for a second opinion evaluation. On June 5, 2012 Dr. McCorkle found
that appellant had a mild, asymmetric sensorineural hearing loss in the left ear of unknown cause
and unrelated to his federal employment. He indicated that appellant had a long history of noise
exposure and did not wear ear protection. Dr. McCorkle concluded, however, that the hearing

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

6

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

8

5 U.S.C. §§ 8101-8193, 8123(a); see B.C., 58 ECAB 111 (2006).

9

R.C., 58 ECAB 238 (2006).

3

loss was not employment related on the basis that appellant had perfect hearing on the right side
with no history of a specific event that caused left-sided hearing loss.
In support of his claim, appellant submitted reports from Dr. Hwang, a Board-certified
otolaryngologist, who diagnosed left ear moderate sensorineural hearing loss. Dr. Hwang opined
that based on appellant’s past work history there was a very high probability that the left-sided
hearing loss was due to prolonged exposure to noise from firearms at work.
The Board finds a conflict in medical opinion between appellant’s attending physician,
Dr. Hwang, found a high medical probability that appellant’s hearing loss was causally related to
prolonged noise exposure at work. OWCP’s second opinion physician, Dr. McCorkle, found the
record devoid of a specific event causing left-sided hearing loss, such that it was not employment
related, despite the history of noise exposure and lack of ear protection. The Board finds that the
reports of Drs. Hwang and McCorkle are of equal weight and rationale thereby necessitating a
referral to an impartial medical specialist for resolution.10 Under section 8123(a) of FECA,
OWCP must resolve this conflict by referring appellant, together with the medical record and a
statement of accepted facts, to an impartial medical specialist.11 After this and such other
development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision due to an unresolved conflict
in the medical opinion evidence.

10

Supra note 8.

11

See D.P., Docket No. 10-121 (issued July 23, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: July 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

5

